EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sherry Murphy on 9/2/2021.

Upon reconsideration, Examiner has withdrawn the restriction requirement between elected group I (claims 1-14 and 26-27) and nonelected groups II (claims 15-16), III (claims 17 and 19-20), V (claim 23) and VI (claims 24-25).  Accordingly, claims 1-17, 19-20 and 23-27 are pending. 
Claims 1, 8 and 17 have been amended as follows:


Claim 1.  An in vitro model of a blood brain barrier, said model comprising:
(a) an endothelial cell layer comprising astrocytes, pericytes and endothelial cells, and optionally smooth muscle cells; and
(b) a neuronal cell layer comprising neuronal cells, and optionally oligodendrocytes and/or microglia,
wherein said in vitro model further comprises a porous membrane between said endothelial cell layer and said neuronal cell layer.
 
in vitro model of claim 1, wherein said porous membrane comprises a polymeric material.

Claim 17. A method of making the in vitro model of a blood brain barrier of claim 1, comprising: depositing the endothelial cell layer on the porous membrane; and depositing the neuronal cell layer on an opposite side of the porous membrane.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion of the presence of a porous membrane in between the endothelial cell layer and the neuronal cell layer. Although previously cited Brown et al. (Biomicrofluidics. 2015 Oct 26; 9(5):054124) taught a porous membrane in a blood brain model, Brown did not teach said membrane was in between the endothelial cell layer, comprising astrocytes, pericytes and endothelial cells and a neuronal cell layer, comprising neuronal cells, as presently claimed.  In the Examiner’s opinion, it would not have been obvious to one of ordinary skill in the art to arrange the cells in the model of Brown such that the porous membrane is in between an endothelial layer comprising astrocytes, pericytes and endothelial cells and a neuronal cell layer, comprising neuronal cells.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632